COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  ERIC FLORES,


                        Relator.
 §
 
§
 
§
 
§
 
§
 
 § 

No. 08-09-00050-CR
 
AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Maria Salas-Mendoza, Judge of the 120th Judicial District Court, to "appoint relator adequate counsel and assess
a jury by voir dire to determine the relator's innocense [sic] . . . ."
	In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v.  Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled to 
mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny Relator's request.

						GUADALUPE RIVERA, Justice

February 26, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)